                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                March 16, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

THOMAS BALKE, TEBJES INC.                        §
d/b/a BASIC ENGINEERING, and                     §
ULTRAWAVE TECHNOLOGY                             §
FOR EMULSION CONTROL LLC                         §
d/b/a ULTRATEC LLC,                              §
                                                 §
                       Appellants,               §
                                                 §
v.                                               §        CIVIL ACTION NO. H-18-731
                                                 §
DON B. CARMICHAEL, KK & PK                       §
FAMILY, L.P., BARRY D. WINSTON,                  §
and GARY EMMOTT,                                 §
                                                 §
                       Appellees.                §

                                             ORDER

       On March 13, 2020, the appellants, Thomas E. Balke, Basic Engineering, and Ultratec

LLC, moved to extend the deadline to file their brief until 14 days after the court resolves multiple

pending motions, (Docket Entry Nos. 36, 38, 39, 57), and after the record is supplemented,

assuming the court grants their motion to supplement the record.

       The March 13 motion to extend the brief deadline, (Docket Entry No. 55), is denied

because, as the court explained in its January 3, 2020, order, “[a]bating the briefing deadlines will

prejudice the appellees and further delay the adjudication of the first appeal. There is no basis to

find prejudice to the appellants by requiring them to proceed. To the contrary, any prejudice from

the continued delay will be visited on the appellees.” (See Docket Entry No. 35 at 3). In addition,

the court observes that the Fifth Circuit denied the appellants’ motion for a stay pending appeal,

and the appellants filed their pending motion to remand almost two years after filing their notice

of appeal in this court. (See Docket Entry Nos. 1, 36, 56-3). Further delay is unwarranted.
       All current deadlines remain in effect. If necessary, the parties may file supplemental briefs

after the court rules on the other pending motions.

                      SIGNED on March 16, 2020, at Houston, Texas.


                                              _______________________________________
                                                                 Lee H. Rosenthal
                                                          Chief United States District Judge




                                                      2
